—Appeals by the defendant from two judgments of the County Court, Westchester County (Leavitt, J.), both rendered December 5, 1994, convicting him of robbery in the first degree under Indictment No. 94-00136 and criminal possession of stolen property in the third degree under Indictment No. 94-00246, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The pleas of guilty were entered into knowingly, voluntarily, and intelligently, and with a full understanding of the consequences (see, People v Lopez, 71 NY2d 662; People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067).
The defendant’s factual recitation and the plea colloquy sufficiently established all of the elements of criminal possession of stolen property in the third degree (see, People v Katende, 198 AD2d 522).
The defendant was not deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137,147). The defendant’s allegations of inadequate representation were belied by the record of the plea proceedings in which he expressly stated, under oath, that he was satisfied with the legal advice that he had received (see, People v Alicea, 191 AD2d 702).
The defendant’s remaining contentions are either based on matters dehors the record or without merit (see, People v Whittaker, 243 AD2d 591). Bracken, J. P., Copertino, Thompson and McGinity, JJ., concur.